DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/3/2019, 11/9/2020, 11/19/2020, 12/7/2020, and 2/4/2021 were considered by the examiner.
Drawings
The drawings were received on 7/3/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Brown et al. (US 2012/0087386) discloses an optical source comprising:
a first stage light source (Paragraph 0214, Fig. 49, seed lasers 1302, 1304, and 1306) configured to produce a seed light beam made up of pulses and including a spectral tuning apparatus configured to tune one or more spectral features of the seed light beam, each pulse having a wavelength in the deep ultraviolet range (Paragraph 0214, lines 1-3), each pulse having a first temporal coherence defined by a first temporal coherence length, and each pulse being defined by a pulse duration (Paragraphs 0206 and 0212);
a coherence reduction system (Paragraph 0209) in the path of the seed light beam pulses and configured to, for each pulse of the seed light beam; and
a second stage optical amplifier (Paragraph 0216) including a resonator and a gain medium, the second stage optical amplifier configured to receive the modified seed 
Brown does not specifically disclose “a coherence reduction system in the path of the seed light beam pulses and configured to, for each pulse of the seed light beam, produce a modified seed light beam pulse having a second temporal coherence defined by a second temporal coherence length that is less than the first temporal coherence length”
Additionally, Bergstedt et al. (US 8,681,427), Bergstedt et al. (US 2013/0321926), Rafac et al. (US 8,624,209), McComb et al. (US 9,263,855), McComb et al. (US 2014/0269788), Burkholder et al. (US 9,478,931), Burkholder et al. (US 2014/0219299), Lowder et al. (US 9,806,488), Lowder et al. (US 2017/0005451), Fanning et al. (US 10,096,965), and Fanning et al. (US 2015/0263481), as well as the prior art of record, do not remedy the deficiencies of Brown.
Regarding Claim 11, Brown et al. (US 2012/0087386) discloses a photolithography exposure apparatus comprising:
an optical arrangement configured to receive a light beam made up of pulses having a wavelength in the deep ultraviolet range (Paragraph 0214, lines 1-3), each pulse having a first temporal coherence defined by a first temporal coherence length and each pulse being defined by a pulse duration (Paragraphs 0206 and 0212), wherein the optical arrangement comprises an illumination module, (Paragraph 0214, Fig. 49, seed lasers 1302, 1304, and 1306, Fig. 4, illuminator 92, Paragraph 0086) a reticle (Fig. 4, reticle 94, Paragraph 0086), and a projection stage (Paragraph 0005) aligned along an optical axis with a wafer stage (Fig. 4, wafer stage 96, Paragraph 0086); and

Brown does not specifically disclose “the coherence reduction system configured to, for each pulse of the light beam, produce a modified light beam pulse having a second temporal coherence defined by a second temporal coherence length that is less than the first temporal coherence length”
Additionally, Bergstedt et al. (US 8,681,427), Bergstedt et al. (US 2013/0321926), Rafac et al. (US 8,624,209), McComb et al. (US 9,263,855), McComb et al. (US 2014/0269788), Burkholder et al. (US 9,478,931), Burkholder et al. (US 2014/0219299), Lowder et al. (US 9,806,488), Lowder et al. (US 2017/0005451), Fanning et al. (US 10,096,965), and Fanning et al. (US 2015/0263481), as well as the prior art of record, do not remedy the deficiencies of Brown.
Claims 1-21 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of allowable independent claim 1:  The prior art of record does not disclose or suggest an optical source comprising “a coherence reduction system in the path of the seed light beam pulses and configured to, for each pulse of the seed light beam, produce a modified seed light beam pulse having a second temporal coherence defined by a second temporal coherence length that is less 
Specifically regarding the allowability of allowable independent claim 11:  The prior art of record does not disclose or suggest a photolithography exposure apparatus comprising “the coherence reduction system configured to, for each pulse of the light beam, produce a modified light beam pulse having a second temporal coherence defined by a second temporal coherence length that is less than the first temporal coherence length”, along with other claim limitations.  Claims 12-21 are allowable due to pendency on independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872